Exhibit 10.2

 

AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT

 

This Amended and Restated Pledge and Security Agreement (this “Security
Agreement”) is entered into as of October 23, 2017, by and among GWG Holdings,
Inc., a Delaware corporation (“Holdings”), GWG Life, LLC, a Delaware limited
liability company (“GWG Life,” and referred to collectively with Holdings as the
“Entity Grantors”), Jon R. Sabes and Steven F. Sabes (collectively,
the “Individual Grantors,” and referred to collectively with the Entity Grantors
simply as the “Grantors”), and Bank of Utah, in its capacity as indenture
trustee under the Indenture (as defined below) and collateral trustee hereunder
(the “Trustee”), for the benefit of the holders of L Bonds issued by Holdings
under the Indenture and guaranteed by GWG Life (as defined in the Indenture).

 

I N T R O D U C T I O N

 

A.       The Entity Grantors and the Trustee are parties to that certain
Indenture, originally dated as of October 19, 2011, subsequently amended on each
of December 15, 2011, January 9, 2015, and June 15, 2015, and now amended and
restated as of even date herewith (as so amended and restated, and as it may be
amended or supplemented from time to time hereafter, the “Indenture”). The
Indenture contemplates and permits the grant of collateral security for certain
debt securities of Holdings that may from time to time be issued thereunder and,
as of the date hereof, the only class of debt securities issued under the
Indenture are denominated as “L Bonds.” The grant of such collateral security
was accomplished pursuant to the Indenture and a Pledge and Security Agreement
by and among the parties, dated as of October 19, 2011, and subsequently amended
on each of December 15, 2011, January 9, 2015, and June 15, 2015 (as so amended,
the “Original Security Agreement”).

 

B.       To date, the L Bonds have been publicly offered and sold under several
registration statements declared effective by the U.S. Securities and Exchange
Commission. In connection with this Security Agreement, Holdings has filed a new
registration statement with the U.S. Securities and Exchange Commission (SEC
File No. 333-220288) to continue publicly offering and selling L Bonds, and to
renew presently outstanding L Bonds. In addition, Holdings may in the future
file additional registration statements to continue publicly offering and
selling L Bonds, and to renew then-outstanding L Bonds.

 

C.       The Grantors are entering into this Security Agreement to amend and
restate the terms under which they have granted a security interest in those
assets specified herein pursuant to the Original Security Agreement, as
collateral security for the obligations owing in respect of the L Bonds issued
under the Indenture (the “Secured Obligations”). The Trustee serves as indenture
trustee under the Indenture and hereby reconfirms its agreement to serve as
collateral trustee hereunder for the benefit of the holders of L Bonds issued
under the Indenture.

 

 

 

 

A G R E E M E N T

 

Now Therefore, the Grantors and the Trustee hereby amend and restate the
Original Security Agreement and agree as follows:

 

Article 1
Definitions

 

1.1.     Terms Defined in the Indenture. All capitalized terms used herein and
not otherwise defined shall have the meanings assigned to such terms in the
Indenture.

 

1.2.     Terms Defined in UCC. Terms defined in the UCC which are not otherwise
defined in this Security Agreement shall have the meanings assigned to such
terms in the UCC. In this regard, the following capitalized terms used in this
Security Agreement shall have the meanings set forth in the UCC: Accounts,
Chattel Paper, Commercial Tort Claims, Deposit Accounts, Documents, Equipment,
Fixtures, General Intangibles, Goods, Instruments, Inventory, Investment
Property, Letter-of-Credit Rights, Securities Account, and Supporting
Obligations.

 

1.3.     Other Definitions. As used in this Security Agreement, and in addition
to the terms defined elsewhere in this Security Agreement, the following terms
shall have the following meanings:

 

“Collateral” means all of the assets of the Entity Grantors, including but not
limited to Accounts, Chattel Paper, Commercial Tort Claims, Deposit Accounts,
Documents, Equipment, Fixtures, General Intangibles, Goods, Instruments,
Inventory, Investment Property, letters of credit, Letter-of-Credit Rights,
Securities Accounts, Pledged Deposits, Supporting Obligations, wherever located,
in which any Entity Grantor now has or hereafter acquires any right or interest,
including (as to each of the foregoing types of assets) (i) the proceeds,
including but limited to as set forth in the definition of “Equity Rights”
below, insurance proceeds and products thereof, and further including (ii) all
books and records, customer lists, credit files, computer files, programs,
printouts and other computer materials and records related thereto.

 

“Collateral Documents” has the meaning set forth in the Indenture.

 

“Default” means an event described in Section 6.1.

 

“Equity Collateral” shall mean all of the common stock issued by Holdings and
held, whether of record or beneficially, by Jon R. Sabes and Steven F. Sabes,
together will all rights and Equity Rights related thereto. For this purpose,
beneficial ownership of common stock issued by Holdings shall be determined in a
manner consistent with the definition of beneficial ownership set forth in Rule
13d-3(a) promulgated by the U.S. Securities and Exchange Commission.

 

“Equity Rights” means any securities, dividends, instruments or distributions,
and any other right or property which any Grantor shall become entitled to
receive for any reason whatsoever, with respect to, or in substitution or
exchange for, any Collateral or Equity Collateral, as applicable; excluding,
however, at any particular point in time, any such property that shall have
already been distributed to or received by an Individual Grantor on account of
Equity Collateral.

 

“Governmental Authority” means any country or nation, or any state or other
political subdivision thereof or any entity exercising executive, legislative or
judicial, regulatory or administrative functions of or pertaining to government.

 

“Holder” means a holder of record of one or more L Bonds.

 

“L Bonds” are debt securities of Holdings that are guaranteed by GWG Life and
issued as “Securities” under the Indenture.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or condition (financial or otherwise) of the Entity Grantors
or (b) the validity or enforceability of this Security Agreement or the
Indenture or the rights or remedies of the Trustee or the Holders.

 

“Person” means any individual, corporation, partnership, limited liability
company, joint venture, association, joint stock company, trust, unincorporated
organization or government or Governmental Authority.

 



 2 

 

 

“Pledged Collateral” means, collectively, the Collateral of the Entity Grantors
and the Equity Collateral of the Individual Grantors pledged pursuant to this
Security Agreement.

 

“Pledged Deposits” means all time deposits of money (other than Deposit Accounts
and Instruments), whether or not evidenced by certificates, which an Entity
Grantor may from time to time designate as pledged to the Trustee or to any
secured party as security for any Secured Obligations, and all rights to receive
interest on said deposits.

 

“Pledged Securities” means (i) the equity securities comprising the Equity
Collateral owned by the Individual Grantors, and (ii) any other equity interests
comprising Collateral that are owned by any Entity Grantor.

 

“Receivables” means the Accounts, Chattel Paper, Documents, Investment Property,
Instruments or Pledged Deposits, and any other rights or claims to receive money
which are General Intangibles or which are otherwise included as Collateral.

 

“Secured Obligations” is defined in Paragraph C of the Introduction to this
Security Agreement.

 

The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms.

 

Article 2
Grant of Security Interest and Pledge

 

2.1.     Grant by Entity Grantors. To secure the prompt and complete payment and
performance of the Secured Obligations, the Entity Grantors, subject to the
terms and conditions of this Security Agreement, hereby pledge, assign and grant
to the Trustee, on behalf of and for the benefit of the Holders, a security
interest in all of each such Entity Grantor’s right, title and interest, whether
now owned or hereafter acquired, in and to the Collateral.

 

2.2.     Grant by Individual Grantors. To secure the prompt and complete payment
and performance of the Secured Obligations, the Individual Grantors, subject to
the terms and conditions of this Security Agreement, hereby pledge the Equity
Collateral to the Trustee, on behalf of and for the benefit of the Holders.

 

Article 3
Representations and Warranties of Entity Grantors

 

The Entity Grantors jointly and severally represent and warrant to the Trustee
as follows:

 

3.1.     Title, Authorization, Validity and Enforceability. Each Entity Grantor
has good and valid rights in or the power to transfer the Collateral owned by it
and title to the Collateral with respect to which it has purported to grant a
security interest hereunder, free and clear of all Liens except for Liens
permitted under Section 5.1.4. Each Entity Grantor has full corporate or limited
liability company power and authority to grant to the Trustee the security
interest in the Collateral pursuant hereto. The execution and delivery by each
Entity Grantor have been duly authorized by proper corporate and limited
liability company proceedings, as applicable. This Security Agreement
constitutes a legal, valid and binding obligation of each Entity Grantor and
creates a security interest which is enforceable against such Entity Grantor in
all Collateral it now owns or hereafter acquires, except as enforceability may
be limited by (i) bankruptcy, insolvency, fraudulent conveyance, reorganization
or similar laws relating to or affecting the enforcement of creditors’ rights
generally, (ii) general equitable principles (whether considered in a proceeding
in equity or at law), and (iii) requirements of reasonableness, good faith and
fair dealing.

 



 3 

 

 

3.2.     No Conflicts or Violation. Neither the execution and delivery by any
Entity Grantor of this Security Agreement, the creation and perfection of the
security interest in the Collateral granted hereunder, nor compliance with the
terms and provisions hereof, will violate (i) any law, rule, regulation, order,
writ, judgment, injunction, decree or award binding on such Entity Grantor, (ii)
such Entity Grantor’s certificate of incorporation or formation, limited
liability company agreement or by-laws (or similar documents, as applicable), or
(iii) the provisions of any indenture, instrument or agreement to which such
Entity Grantor is a party or is subject, or by which it or its property may be
bound or affected, or conflict with or constitute a default thereunder, or
result in or require the creation or imposition of any Lien in or on the
property of such Entity Grantor pursuant to the terms of any such indenture,
instrument or agreement (other than any Lien of the Trustee on behalf of the
Holders).

 

3.3.     Offices. The Entity Grantors’ mailing address and the principal
location of their place of business or chief executive office is 220 South Sixth
Street, Suite 1200, Minneapolis, Minnesota 55402.

 

3.4.     Accounts and Chattel Paper. The names of the obligors, amounts owing,
due dates and other information with respect to the Accounts and Chattel Paper
owned by each Entity Grantor are and will be correctly stated in all books and
records of such Entity Grantor relating thereto.

 

3.5.     No Financing Statements or Security Agreements. No financing statement
or security agreement describing all or any portion of the Collateral which has
not lapsed or been terminated naming any Entity Grantor as debtor has been filed
or is of record in any jurisdiction except financing statements (i) naming the
Trustee on behalf of the Holders as the secured party and (ii) in respect of
Liens permitted by the Indenture or under Section 5.1.4.

 

3.6.     Governmental Approvals. No authorization or approval or other action
by, and no notice to or filing with, any Governmental Authority or regulatory
body required for the due execution, delivery or performance by the Entity
Grantors of their respective obligations under the Indenture or any Collateral
Documents remains unobtained or unfulfilled.

 

3.7.     Compliance with Laws.

 

3.7.1     Each of the Entity Grantors is in material compliance with the
requirements of all applicable laws, a breach of any of which, individually or
in the aggregate, could reasonably be expected to have a Material Adverse
Effect.

 

3.7.2     No Entity Grantor has failed to obtain any licenses, permits,
franchises or other governmental authorizations necessary for the ownership of
its properties or the conduct of its business, which failure could reasonably be
expected to have a Material Adverse Effect.

 

3.7.3     Each Entity Grantor has complied with all licensure requirements in
each state in which it is required to be specifically registered as a purchaser,
owner or servicer of life insurance policies.

 



 4 

 

 

3.8.     No Proceedings. There is no order, judgment, decree, injunction,
stipulation or consent order of or with any Governmental Authority to which any
Entity Grantor is subject, and there is no action, suit, arbitration, regulatory
proceeding or investigation pending, before any court, regulatory body,
administrative agency or other tribunal or governmental instrumentality, against
any Entity Grantor or its direct or indirect subsidiaries that, individually or
in the aggregate, could reasonably be expected to have a Material Adverse
Effect. Furthermore, there is no action, suit, arbitration, regulatory
proceeding or investigation pending, before any court, regulatory body,
administrative agency or other tribunal or governmental instrumentality (A)
asserting the invalidity of the Indenture or any Collateral Documents, (B)
seeking to prevent the issuance of L Bonds or the consummation of the
transactions contemplated by the Indenture or any registration statement under
which L Bonds are being offered and sold, or (C) seeking to adversely affect the
federal income tax attributes of any Entity Grantor.

 

3.9.     Investment Company Act, Etc. No Entity Grantor is an “investment
company” within the meaning of the Investment Company Act of 1940; or a “holding
company” or “subsidiary company” of a “holding company,” or an “affiliate” of a
“holding company” or a “subsidiary company” of a “holding company,” within the
meaning of the Public Utility Holding Company Act of 1935.

 

3.10.   Accuracy of Information. All information heretofore furnished by or on
behalf of any Entity Grantor in connection with the Collateral Documents, or any
transaction contemplated thereby, is true and accurate in all material respects
(without omission of any information necessary to prevent such information from
being materially misleading).

 

3.11.   No Material Adverse Change. Since December 31, 2010, there has been no
material adverse change in the financial condition, business or operations
(taken as a whole) of any Entity Grantor with respect to its ability to perform
its obligations under the Indenture or any Collateral Documents.

 

3.12.   Trade Names and Subsidiaries. Neither Entity Grantor has used any other
names, trade names or assumed names for the six-year period preceding the date
of this Security Agreement (other than (i) Holdings, which prior to June 12,
2011 had existed under the name GWG Holdings, LLC, and (ii) GWG Life, which
prior to June 27, 2014 had existed under the name GWG Life Settlements, LLC).
Neither Entity Grantor has any subsidiaries or owns or holds, directly or
indirectly, any equity interest in any other entity, except as follows: (i)
Holdings owns a direct equity interest in GWG Life, GWG Life USA, LLC
(a Delaware limited liability company), GWG Broker Services, LLC (a Delaware
limited liability company), GWG MCA Capital, Inc. (a Delaware corporation),
Wirth Park Agency, LLC (a Delaware limited liability company), and Life
Epigenetics, Inc. (a Delaware corporation); and (ii) GWG Life owns a direct
equity interest in GWG DLP Funding III, LLC (a Delaware limited liability
company), GWG DLP Funding IV, LLC (a Delaware limited liability company).

 

Article 4
Representations and Warranties of Individual Grantors

 

Each Individual Grantor, severally but not jointly, hereby represents and
warrants to the Trustee as follows:

 

4.1.     Title, Authorization, Validity and Enforceability. Each Individual
Grantor has good and valid rights in or the power to transfer the Equity
Collateral owned by it and title to the Equity Collateral with respect to which
it has purported to grant a security interest hereunder, free and clear of all
Liens except for Liens permitted under Section 5.1.4. This Security Agreement
constitutes a legal, valid and binding obligation of each Individual Grantor and
creates a security interest which is enforceable against such Individual Grantor
in all Equity Collateral it now owns or hereafter acquires.

 



 5 

 

 

4.2.    No Conflicts or Violation. Neither the execution and delivery by any
Individual Grantor of this Security Agreement, the creation and perfection of
the security interest in the Equity Collateral granted hereunder, nor compliance
with the terms and provisions hereof, will violate (i) any law, rule,
regulation, order, writ, judgment, injunction, decree or award binding on such
Individual Grantor, or (ii) the provisions of any indenture, instrument or
agreement to which such Individual Grantor is a party or is subject, or by which
such Individual Grantor or any of the Equity Collateral may be bound or
affected, or conflict with or constitute a default thereunder, or result in or
require the creation or imposition of any Lien in or on such Equity Collateral
pursuant to the terms of any such indenture, instrument or agreement (other than
any Lien of the Trustee on behalf of the Holders).

 

4.3.     Accuracy of Information. All information heretofore furnished by or on
behalf of any Individual Grantor in connection with the Collateral Documents, or
any transaction contemplated thereby, is true and accurate in all material
respects (without omission of any information necessary to prevent such
information from being materially misleading).

 

Article 5
Covenants of the Grantors

 

From the date of this Security Agreement and thereafter until this Security
Agreement is terminated, each of the Grantors agrees:

 

5.1.     General.

 

5.1.1     Inspection. Each Grantor will permit the Trustee (i) to inspect the
Pledged Collateral, (ii) to examine and make copies of the records of such
Grantor relating to the Pledged Collateral and (iii) to discuss the Pledged
Collateral and the related records of such Grantor with, and to be advised as to
the same by, such Grantor’s officers and employees, all at such reasonable times
and intervals as the Trustee may determine, upon reasonable notice by the
Trustee to such Grantor and all at such Grantor’s expense.

 

5.1.2     Records and Reports; Notice of Default. Each Grantor shall keep and
maintain complete, accurate and proper books and records with respect to the
Pledged Collateral owned by such Grantor, and furnish to the Trustee, such
reports relating to the Pledged Collateral as the Trustee shall from time to
time reasonably request. Each Grantor will give prompt notice in writing to the
Trustee of the occurrence of any Default under Section 6.1 and of any other
development, financial or otherwise, which could reasonably be expected to
materially and adversely affect the Pledged Collateral.

 

5.1.3     Financing Statements. Each Grantor hereby authorizes the Trustee to
file, and if requested will execute and deliver to the Trustee, all financing
statements reasonably describing the Pledged Collateral owned by such Grantor
and other documents and take such other actions as may from time to time
reasonably be requested by the Trustee, subject in all cases to Liens permitted
under the Indenture and any Collateral Documents, or any other agreement
describing the rights of the Trustee (on behalf of the Holders) relative to
other creditors of some or all of the Grantors.

 

5.1.4     Liens. No Grantor will create, incur, or suffer to exist any Lien on
the Pledged Collateral owned by such Grantor except Liens (i) permitted pursuant
to the Indenture, this Security Agreement or any intercreditor agreement, or any
other agreement describing the rights of the Trustee relative to other creditors
of some or all of the Grantors, and (ii) created under any debt or obligation
senior in right of payment or priority or pari passu in right of payment or
priority, and (iii) disclosed to the Trustee promptly; provided, however, that
(1) an Individual Grantor may nonetheless create, incur, or suffer to exist a
Lien on Equity Collateral so long as the shares of common stock of Holdings
comprising Equity Collateral and encumbered by any such Lien are deemed to have
been “disposed of” for purposes of determining whether an Individual Grantor is
then and thereafter permitted to dispose of Equity Collateral in the ordinary
course of business under Section 5.1.5 below; and (2) upon the termination of
any such Lien, the shares of common stock of Holdings comprising Equity
Collateral and previously encumbered by that Lien shall no longer be deemed to
have been “disposed of” for purposes of determining whether an Individual
Grantor is thereafter permitted to dispose of Equity Collateral in the ordinary
course of business under Section 5.1.5 below.

 



 6 

 

 

5.1.5     Disposition of Collateral Outside Ordinary Course. No Entity Grantor
is authorized to sell or otherwise dispose of the Collateral outside of the
ordinary course of business unless consented to by the Trustee, with the consent
or at the direction of the Holders of at least a majority in principal amount of
the then-outstanding L Bonds. No Individual Grantor is authorized to sell or
otherwise dispose of the Equity Collateral outside of the ordinary course of
business (unless consented to by the Trustee, with such consent not to be
unreasonably withheld, or unless consented to by the Trustee with the consent or
at the direction of the Holders of at least a majority in principal amount of
the then-outstanding L Bonds). For purposes of the foregoing, any disposition of
Equity Collateral by an Individual Grantor (whether by private or public
resale(s), encumbrance, or otherwise) shall be deemed to be “in ordinary course
of business” if such disposition does not cause the remaining Equity Collateral
of that Individual Grantor to represent less than 10% of the Equity Collateral
beneficially held by the Individual Grantor as of October 19, 2011.

 

5.1.6     Change in Corporate Existence, Type or Jurisdiction of Organization,
Location, Name. Each Entity Grantor will: (a) preserve its existence and entity
structure as in effect on the date of this Security Agreement; (b) not change
its name or jurisdiction of organization; (c) not maintain its place of business
(if it has only one) or its chief executive office (if it has more than one
place of business) at a location other than a location specified in Section 3.3;
unless, in each such case, such Entity Grantor shall have given the Trustee not
less than ten days’ prior written notice of such event or occurrence and the
Trustee shall have either (x) determined in good faith that such event or
occurrence will not adversely affect the validity, perfection or priority of the
Trustee’s security interest in the Collateral, or (y) taken such steps (with the
cooperation of such Grantor to the extent necessary or advisable) as are
necessary or advisable to properly maintain the validity, perfection and
priority of the Trustee’s security interest in the Collateral owned by such
Entity Grantor.

 

5.2.     Certificated and Uncertificated Securities. Upon request, each Grantor
will deliver to the Trustee immediately upon execution of this Security
Agreement the originals of all Pledged Securities (to the extent certificated)
and Instruments constituting Pledged Collateral (if any then exist). In
addition, each Grantor will permit the Trustee from time to time to cause the
appropriate issuers (and, if held with a securities intermediary, such
securities intermediary) of uncertificated securities or other types of
securities not represented by certificates which are Pledged Collateral owned by
such Grantor to mark their books and records with the numbers and face amounts
of all such uncertificated securities or other types of securities not
represented by certificates and all replacements thereof to reflect the Lien of
the Trustee granted pursuant to this Security Agreement.

 

5.3.     No Interference. Each Grantor agrees that it will not interfere with
any right, power and remedy of the Trustee provided for in this Security
Agreement or now or hereafter existing at law or in equity or by statute or
otherwise, or the exercise or beginning of the exercise by the Trustee of any
one or more of such rights, powers or remedies.

 



 7 

 

 

Article 6
Default and Remedies

 

6.1.     Default. The occurrence of any one or more of the following events
shall constitute a Default:

 

6.1.1     Any representation or warranty made by or on behalf of any Grantor
under this Security Agreement shall be materially false as of the date on which
made;

 

6.1.2     The breach by any Grantor of any of the terms or provisions of Article
8;

 

6.1.3     The breach by any Grantor (other than a breach which constitutes a
Default under Sections 6.1.1, 6.1.2 or 6.1.4) of any of the terms or provisions
of this Security Agreement which breach is not remedied or not begun to have
been remedied within 30 days after the giving of written notice to such Grantor
by the Trustee; or

 

6.1.4     The occurrence of any “Event of Default” under, and as defined in, the
Indenture.

 

6.2.     Remedies. Upon the occurrence of a Default hereunder, the Trustee may,
and at the direction of the Holders of at least a majority in principal amount
of the then-outstanding L Bonds shall, exercise any or all of the following
rights and remedies (subject in all cases to any provisions, in favor of any
debt that is senior in right of payment or priority, contained in the Indenture,
this Security Agreement or any other Collateral Documents):

 

6.2.1     Those rights and remedies provided in this Security Agreement and the
Indenture.

 

6.2.2     Those rights and remedies available to a secured party under the UCC
(whether or not the UCC applies to the affected Pledged Collateral) or under any
other applicable law (including without limitation any law governing the
exercise of a right of setoff or bankers’ lien) when a debtor is in default
under a security agreement.

 

6.2.3     Without notice (except as specifically provided in Section 10.1 or
elsewhere herein), demand or advertisement of any kind to any Grantor or any
other Person, enter the premises of any Entity Grantor where any Collateral is
located to collect, receive, assemble, process, appropriate, sell, lease,
assign, grant an option or options to purchase or otherwise dispose of, deliver,
or realize upon, the Collateral or any part thereof in one or more parcels at
public or private sale or sales (which sales may be adjourned or continued from
time to time with or without notice and may take place at any Grantor’s premises
of elsewhere), for cash, on credit or for future delivery without assumption of
any credit risk, and upon such other terms as the Trustee may deem commercially
reasonable.

 

6.2.4     Concurrently with written notice to the applicable Grantor, transfer
and register in its name or in the name of its nominee the whole or any part of
the Pledged Collateral, to exchange certificates or instruments representing or
evidencing Pledged Collateral for certificates or instruments of smaller or
larger denominations, to exercise the voting and all other rights as a holder
with respect thereto, to collect and receive all cash dividends, interest,
principal and other distributions made thereon and to otherwise act with respect
to the Pledged Collateral as though the Trustee was the outright owner thereof.

 



 8 

 

 

The Trustee, on behalf of the Holders, may comply with any applicable state or
federal law requirements in connection with a disposition of the Pledged
Collateral, and such compliance will not be considered to adversely affect the
commercial reasonableness of any sale of the Pledged Collateral. The Trustee
shall have the right upon any such public sale or sales and, to the extent
permitted by law, upon any such private sale or sales, to purchase for the
benefit of the Trustee and the Holders, the whole or any part of the Pledged
Collateral so sold, free of any right of equity redemption, which equity
redemption the Grantor hereby expressly releases.

 

Until the Trustee is able to effect a sale, lease, or other disposition of
Pledged Collateral, the Trustee shall have the right to hold or use Pledged
Collateral, or any part thereof, to the extent that it deems appropriate for the
purpose of preserving Pledged Collateral or its value or for any other purpose
deemed appropriate by the Trustee. The Trustee may, if it so elects, seek the
appointment of a receiver or keeper to take possession of Pledged Collateral and
to enforce any of the Trustee’s remedies (for the benefit of the Trustee and
Holders), with respect to such appointment without prior notice or hearing as to
such appointment.

 

Notwithstanding the foregoing, neither the Trustee nor any Holder shall be
required to (i) make any demand upon, or pursue or exhaust any of their rights
or remedies against, any Grantor, any other obligor, guarantor, pledgor or any
other Person with respect to the payment of the Secured Obligations or to pursue
or exhaust any of their rights or remedies with respect to any Pledged
Collateral therefor or any direct or indirect guarantee thereof, (ii) marshal
the Pledged Collateral or any guarantee of the Secured Obligations or to resort
to the Pledged Collateral or any such guarantee in any particular order, or
(iii) effect a public sale of any Pledged Collateral.

 

Each Grantor recognizes that the Trustee may be unable to effect a public sale
of any or all the Pledged Collateral and may be compelled to resort to one or
more private sales thereof in accordance with this Section 6.2. Each Grantor
also acknowledges that any private sale may result in prices and other terms
less favorable to the seller than if such sale were a public sale and,
notwithstanding such circumstances, agrees that any such private sale shall not
be deemed to have been made in a commercially unreasonable manner solely by
virtue of such sale being private. The Trustee shall be under no obligation to
delay a sale of any of the Pledged Collateral for the period of time necessary
to permit any Grantor or the issuer of the Pledged Collateral to register such
securities for public sale under the Securities Act of 1933, or under applicable
state securities laws, even if the applicable Grantor and the issuer would agree
to do so.

 

6.3.    Grantors’ Obligations Upon Default. Upon the request of the Trustee
after the occurrence of a Default, each Grantor will (subject in all cases to
any provisions in favor of any debt that is senior in right of payment or
priority contained in the Indenture, this Security Agreement or any other
Collateral Documents):

 

6.3.1     Assemble and make available to the Trustee the Pledged Collateral and
all books and records relating thereto at any place or places specified by the
Trustee;

 

6.3.2     Permit the Trustee, by the Trustee’s representatives and agents, to
enter, occupy and use any premises where all or any part of the Pledged
Collateral, or the books and records relating thereto, or both, are located, to
take possession of all or any part of the Pledged Collateral, or the books and
records relating thereto, or both, to remove all or any part of the Pledged
Collateral, or the books and records relating thereto, or both, and to conduct
sales of the Pledged Collateral, without any obligation to pay the Grantor for
such use and occupancy; and/or

 

6.3.3     Take, or cause an issuer of Pledged Securities to take, any and all
actions necessary to register or qualify the Pledged Collateral to enable the
Trustee to consummate a public sale or other disposition of such Pledged
Securities.

 



 9 

 

 

Article 7
Waivers, Amendments and Remedies

 

No delay or omission of the Trustee or any secured party to exercise any right
or remedy granted under this Security Agreement shall impair such right or
remedy or be construed to be a waiver of any Default or an acquiescence therein,
and any single or partial exercise of any such right or remedy shall not
preclude any other or further exercise thereof or the exercise of any other
right or remedy. No waiver, amendment or other variation of the terms,
conditions or provisions of this Security Agreement whatsoever shall be valid
unless in writing signed by the Trustee and each Grantor. All rights and
remedies contained in this Security Agreement or by law afforded shall be
cumulative and all shall be available to the Trustee and the Holders until the
Secured Obligations have been paid in full.

 

Article 8
Proceeds; Collection of Receivables

 

8.1.     Collection of Receivables. Subject to any provisions of the Indenture,
this Security Agreement or any other Collateral Documents, including any
intercreditor agreement or other agreement describing the rights of the Trustee
relative to other creditors of some or all of the Grantors, the Trustee may at
any time after the occurrence and during the continuation of a Default, by
giving each Grantor written notice, elect to require that any Receivables be
paid directly to the Trustee for the benefit of the Holders. In such event, each
Entity Grantor shall, and shall permit the Trustee to, promptly notify the
account debtors or obligors under the Receivables owned by such Entity Grantor
of the Trustee’s interest therein and direct such account debtors or obligors to
make payment of all amounts then or thereafter due under such Receivables
directly to the Trustee. Upon receipt of any such notice from the Trustee, each
Entity Grantor shall thereafter hold in trust for the Trustee, on behalf of the
Holders, all amounts and proceeds received by it with respect to the Receivables
and immediately and at all times thereafter deliver to the Trustee all such
amounts and proceeds in the same form as so received, whether by cash, check,
draft or otherwise, with any necessary endorsements. The Trustee shall hold and
apply funds so received as provided by the terms of Sections 8.2 and 8.2.

 

8.2.     Special Collateral Account. Subject in all cases to any provisions of
the Indenture, this Security Agreement or any other Collateral Documents,
including any intercreditor agreement or other agreement describing the rights
of the Trustee relative to other creditors of some or all of the Grantors, after
the occurrence and during the continuation of a Default, the Trustee may require
all future cash proceeds of the Pledged Collateral to be deposited in a special
non-interest-bearing cash collateral account with the Trustee and held there as
security for the Secured Obligations. No Grantor shall have any control
whatsoever over said cash collateral account. The proceeds of the Pledged
Collateral shall be applied by the Trustee to payment of the Secured Obligations
as provided under the Indenture.

 

Article 9
The Trustee

 

9.1.     Collateral Trustee. Bank of Utah has been appointed collateral trustee
for the Holders hereunder. It is expressly understood and agreed by the parties
to this Security Agreement that any authority conferred upon the Trustee
hereunder is subject to the terms of the delegation of authority made by the
Holders to the Trustee pursuant to the Indenture, and that the Trustee has
agreed to act (and any successor Trustee shall act) as such hereunder only on
the express conditions contained in the Indenture and this Article 9. Any
successor Trustee appointed pursuant to the Indenture shall be entitled to all
the rights, interests and benefits of the Trustee hereunder.

 



 10 

 

 

9.2.     No Implied Duty. The Trustee will not have any fiduciary duties nor
will it have responsibilities or obligations other than those expressly assumed
by it in this Security Agreement and the Indenture. The Trustee will not be
required to take any action that is contrary to applicable law or any provision
of this Security Agreement and the Indenture.

 

9.3.     Appointment of Agents and Advisors. The Trustee may execute any of the
trusts or powers hereunder or perform any duties hereunder either directly or by
or through agents, attorneys, accountants, appraisers or other experts or
advisors selected by it in good faith as it may reasonably require and will not
be responsible for any misconduct or negligence on the part of any of them.

 

9.4.     Solicitation of Instructions.

 

9.4.1     The Trustee may at any time solicit written confirmatory instructions,
or an order of a court of competent jurisdiction, as to any action that it may
be requested or required to take, or that it may propose to take, in the
performance of any of its obligations under this Security Agreement or the
Indenture.

 

9.4.2     No written direction given to the Trustee that in the sole judgment of
the Trustee imposes, purports to impose or might reasonably be expected to
impose upon the Trustee any obligation or liability not set forth in or arising
under this Security Agreement, or the Indenture will be binding upon the Trustee
unless the Trustee elects, at its sole option, to accept such direction.

 

9.5.     Limitation of Liability. The Trustee will not be responsible or liable
for any action taken or omitted to be taken by it hereunder or under the
Indenture, except for its own gross negligence, bad faith or willful misconduct
as determined by a court of competent jurisdiction.

 

9.6.     Entitled to Rely. The Trustee may seek and rely upon, and shall be
fully protected in relying upon, any judicial order or judgment, upon any
advice, opinion or statement of legal counsel, independent consultants and other
experts selected by it in good faith, and upon any certification, instruction,
notice or other writing delivered to it by any of the Grantors in compliance
with the provisions of this Security Agreement or the Indenture, without being
required to determine the authenticity thereof or the correctness of any fact
stated therein or the propriety or validity of service thereof. The Trustee may
act in reliance upon any instrument comporting with the provisions of this
Security Agreement or the Indenture, or any signature reasonably believed by it
to be genuine and may assume that any Person purporting to give notice or
receipt or advice or make any statement or execute any document in connection
with the provisions hereof or the Indenture has been duly authorized to do so.

 

9.7.     Actions by Trustee. As to any matter not expressly provided for by this
Security Agreement, or the Indenture, the Trustee will act or refrain from
acting as directed by the Holders of at least a majority in principal amount of
the then-outstanding L Bonds, and will be fully protected if it does so, and any
action taken, suffered or omitted pursuant to hereto or thereto shall be binding
on the Holders.

 



 11 

 

 

9.8.     Security or Indemnity in favor of the Trustee. The Trustee will not be
required to advance or expend any funds or otherwise incur any financial
liability in the performance of its duties or the exercise of its powers or
rights hereunder unless it has been provided with security or indemnity
reasonably satisfactory to it against any and all liability or expense which may
be incurred by it by reason of taking or continuing to take such action.

 

9.9.     Rights of the Trustee. In the event there is any bona fide, good faith
disagreement between the other parties to this Security Agreement or the
Indenture resulting in adverse claims being made in connection with Pledged
Collateral held by the Trustee, and the terms of this Security Agreement or the
Indenture do not unambiguously mandate the action the Trustee is to take or not
to take in connection therewith under the circumstances then existing, or the
Trustee is in doubt as to what action it is required to take or not to take
hereunder or under the Indenture, it will be entitled to refrain from taking any
action (and will incur no liability for doing so) until directed otherwise in
writing by a request signed by all the parties hereto entitled to give such
direction or by order of a court of competent jurisdiction.

 

9.10.   Limitations on Duty of Trustee in Respect of Collateral.

 

9.10.1     Beyond the exercise of reasonable care in the custody of Pledged
Collateral in its possession, the Trustee will have no duty as to any Pledged
Collateral in its possession or control or in the possession or control of any
agent or bailee or any income thereon or as to preservation of rights against
prior parties or any other rights pertaining thereto and the Trustee will not be
responsible for filing any financing or continuation statements or recording any
documents or instruments in any public office at any time or times or otherwise
perfecting or maintaining the perfection of any Liens on the Pledged Collateral.
The Trustee will be deemed to have exercised reasonable care in the custody of
the Pledged Collateral in its possession if the Pledged Collateral is accorded
treatment substantially equal to that which it accords its own property, and the
Trustee will not be liable or responsible for any loss or diminution in the
value of any of the Pledged Collateral by reason of the act or omission of any
carrier, forwarding agency or other agent or bailee selected by the Trustee in
good faith.

 

9.10.2     The Trustee will not be responsible for the existence, genuineness or
value of any of the Pledged Collateral or for the validity, perfection, priority
or enforceability of the Liens in any of the Pledged Collateral, whether
impaired by operation of law or by reason of any action or omission to act on
its part hereunder, except to the extent such action or omission constitutes
gross negligence, bad faith or willful misconduct on the part of the Trustee,
for the validity or sufficiency of the Pledged Collateral or any agreement or
assignment contained therein, for the validity of the title of the Grantors to
the Pledged Collateral, for insuring the Pledged Collateral or for the payment
of taxes, charges, assessments or Liens upon the Collateral or otherwise as to
the maintenance of the Pledged Collateral. The Trustee hereby disclaims any
representation or warranty to the present and future Holders concerning the
perfection of the Liens granted hereunder or in the value of any of the Pledged
Collateral.

 

Article 10
General Provisions

 

10.1.   Notice of Disposition of Pledged Collateral; Etc. Each Grantor hereby
waives notice of the time and place of any public sale or the time after which
any private sale or other disposition of all or any part of the Pledged
Collateral may be made. To the extent such notice may not be waived under
applicable law, any notice made shall be deemed reasonable if sent to the Entity
Grantors, addressed as set forth in Section 3.3, at least ten days prior to (i)
the date of any such public sale or (ii) the time after which any such private
sale or other disposition may be made. To the maximum extent permitted by
applicable law, each Grantor waives all claims, damages, and demands against the
Trustee or any secured party arising out of the repossession, retention or sale
of the Pledged Collateral, except such as arise solely out of the gross
negligence or willful misconduct of the Trustee or such secured party as finally
determined by a court of competent jurisdiction. To the extent it may lawfully
do so, each Grantor absolutely and irrevocably waives and relinquishes the
benefit and advantage of, and covenants not to assert against the Trustee or any
other secured party, any valuation, stay, appraisal, extension, moratorium,
redemption or similar laws and any and all rights or defenses it may have as a
surety now or hereafter existing which, but for this provision, might be
applicable to the sale of any Pledged Collateral made under the judgment, order
or decree of any court, or privately under the power of sale conferred by this
Security Agreement, or otherwise. Except as otherwise specifically provided
herein, each Grantor hereby waives presentment, demand, protest or any notice
(to the maximum extent permitted by applicable law) of any kind in connection
with this Security Agreement or any Pledged Collateral.

 



 12 

 

 

10.2.   Limitation on Duties with Respect to Pledged Collateral. The Trustee
shall have no obligation to clean-up or otherwise prepare the Pledged Collateral
for sale. The Trustee and each secured party shall use reasonable care with
respect to the Pledged Collateral in its possession or under its control.
Neither the Trustee nor any secured party shall have any other duty as to any
Pledged Collateral in its possession or control or in the possession or control
of any agent or nominee of the Trustee or such other secured party, or any
income thereon or as to the preservation of rights against prior parties or any
other rights pertaining thereto.

 

10.3.   Performance of Grantor’s Obligations. Without having any obligation to
do so, the Trustee may perform or pay any obligation which any Grantor has
agreed to perform or pay in this Security Agreement and such Grantor shall
reimburse the Trustee for any reasonable amounts paid by the Trustee pursuant to
this Section. Each Grantor’s obligation to reimburse the Trustee pursuant to the
preceding sentence shall be a Secured Obligation payable on demand.

 

10.4.   Authorization to Take Certain Action. Each Grantor irrevocably
authorizes the Trustee at any time and from time to time in the sole discretion
of the Trustee and appoints the Trustee as its attorney-in-fact (i) to execute
on behalf of such Grantor as debtor and to file financing statements necessary
or desirable in the Trustee’s sole discretion to perfect and to maintain the
Trustee’s security interest in the Collateral, (ii) to endorse and collect any
future cash proceeds of the Pledged Collateral, (iii) to file a carbon,
photographic or other reproduction of this Security Agreement or any financing
statement with respect to the Pledged Collateral as a financing statement and to
file any other financing statement or amendment of a financing statement (which
does not add new collateral or add a debtor) in such offices as the Trustee in
its sole discretion deems necessary or desirable to maintain the Trustee’s
security interest in the Collateral, (iv) to contact and enter into one or more
agreements with the issuers of uncertificated securities which are Collateral
owned by such Grantor or with financial intermediaries holding other Investment
Property as may be necessary or advisable to give the Trustee control over such
securities or other Investment Property, (v) subject to the terms hereof, to
enforce payment of the Instruments, Accounts and Receivables in the name of the
Trustee or such Grantor, (vi) to apply the future proceeds of any Pledged
Collateral received by the Trustee to the Secured Obligations as provided in
Article 8 and (vii) to discharge past-due taxes, assessments, charges, fees or
Liens on the Pledged Collateral (except for such Liens as are specifically
permitted hereunder or under the Indenture), and each Grantor agrees to
reimburse the Trustee on demand for any reasonable payment made or any
reasonable expense incurred by the Trustee in connection therewith, provided
that this authorization shall not relieve any Grantor of any of its obligations
under this Security Agreement or under the Indenture.

 

10.5.   Specific Performance of Certain Covenants. Each Grantor acknowledges and
agrees that a breach of any of the covenants contained in Sections 5.1.4, 5.1.5
or 6.3 or in Article 8 will cause irreparable injury to the Trustee and the
Holders, that the Trustee and the Holders have no adequate remedy at law in
respect of such breaches and therefore agrees, without limiting the right of the
Trustee or the Holders, to seek and obtain specific performance of other
obligations of the Grantors contained in this Security Agreement, that the
covenants of the Grantors contained in the Sections referred to in this Section
10.5 shall be specifically enforceable against the Grantors.

 



 13 

 

 

10.6.   Use and Possession of Certain Premises. Upon the occurrence of a Default
(but subject to any provisions of the Indenture, this Security Agreement or any
other Collateral Documents, including any intercreditor agreement or other
agreement describing the rights of the Trustee relative to other creditors of
some or all of the Grantors), the Trustee shall be entitled to occupy and use
any premises owned or leased by the Grantors where any of the Pledged Collateral
or any records relating to the Pledged Collateral are located until the Secured
Obligations are paid or the Pledged Collateral is removed therefrom, whichever
first occurs, without any obligation to pay any Grantor for such use and
occupancy.

 

10.7.   Reinstatement. This Security Agreement shall remain in full force and
effect and continue to be effective should any petition be filed by or against
any Grantor for liquidation or reorganization, should any Grantor become
insolvent or make an assignment for the benefit of any creditor or creditors, or
should a receiver or trustee be appointed for all or any significant part of any
Grantor’s assets, and shall continue to be effective or be reinstated, as the
case may be, if at any time payment and performance of the Secured Obligations,
or any part thereof, is, pursuant to applicable law, rescinded or reduced in
amount, or must otherwise be restored or returned by any obligee of the Secured
Obligations, whether as a “voidable preference,” “fraudulent conveyance,” or
otherwise, all as though such payment or performance had not been made. In the
event that any payment, or any part thereof, is rescinded, reduced, restored or
returned, the Secured Obligations shall be reinstated and deemed reduced only by
such amount paid and not so rescinded, reduced, restored or returned.

 

10.8.   Benefit of Agreement. The terms and provisions of this Security
Agreement shall be binding upon and inure to the benefit of the Grantors, the
Trustee and the Holders and their respective successors and assigns (including
all persons who become bound as a debtor to this Security Agreement), except
that the Grantors shall not have the right to assign their rights or delegate
their obligations under this Security Agreement or any interest herein, without
the prior written consent of the Trustee. No sales of participations,
assignments, transfers, or other dispositions of any agreement governing the
Secured Obligations or any portion thereof or interest therein shall in any
manner impair the Lien granted to the Trustee, for the benefit of the Trustee
and the Holders, hereunder.

 

10.9.   Survival of Representations. All representations and warranties of the
Grantors contained in this Security Agreement shall survive the execution and
delivery of this Security Agreement.

 

10.10. Taxes and Expenses. Any taxes payable or ruled payable by a federal or
state authority in respect of this Security Agreement shall be paid by the
Grantors, together with interest and penalties, if any. The Grantors shall
reimburse the Trustee for any and all reasonable out-of-pocket expenses and
internal charges (including the fees, charges and disbursements of one
U.S. counsel paid or incurred by the Trustee in connection with the collection
and enforcement of this Security Agreement and in the audit, analysis,
administration, collection, preservation or sale of the Collateral (including
the expenses and charges associated with any periodic or special audit of the
Collateral). Any and all costs and expenses incurred by the Grantors in the
performance of actions required pursuant to the terms hereof shall be borne
solely by the Grantors.

 

10.11. Headings. The title of and section headings in this Security Agreement
are for convenience of reference only, and shall not govern the interpretation
of any of the terms and provisions of this Security Agreement.

 

10.12. Termination. This Security Agreement shall continue in effect
(notwithstanding the fact that from time to time there may be no Secured
Obligations outstanding) until (i) the Indenture has terminated pursuant to its
express terms and (ii) all of the Secured Obligations have been indefeasibly
paid in cash and performed in full.

 



 14 

 

 

10.13. Entire Agreement. This Security Agreement embodies the entire agreement
and understanding between the Grantors and the Trustee relating to the Pledged
Collateral and supersedes all prior agreements and understandings among the
Grantors and the Trustee relating to such Pledged Collateral.

 

10.14. Governing Law; Jurisdiction; Waiver of Jury Trial.

 

10.14.1     THIS SECURITY AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAW OF THE STATE OF DELAWARE WITHOUT REGARD TO ITS
CONFLICTS-OF-LAW PROVISIONS.

 

10.14.2     Each Grantor hereby irrevocably and unconditionally submits, for
itself and its property, to the nonexclusive jurisdiction of the state courts
sitting in Hennepin County, Minnesota, and of the United States District Court
of the District of Minnesota, and any appellate court from any thereof, in any
action or proceeding arising out of or relating to this Security Agreement or
the Indenture, or for recognition or enforcement of any judgment, and each
Grantor hereby irrevocably and unconditionally agrees that all claims in respect
of any such action or proceeding may be heard and determined in such state or,
to the extent permitted by law, in such federal court. Each Grantor agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Security Agreement or the Indenture shall
affect any right that the Trustee, the Holders may otherwise have to bring any
action or proceeding relating to this Security Agreement or the Indenture
against any Grantor or its properties in the courts of any jurisdiction.

 

10.14.3     Each Grantor hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Security Agreement or the Indenture in any
court referred to in Section 10.14.2. Each Grantor hereby irrevocably waives, to
the fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

 

10.14.4     Each party to this Security Agreement irrevocably consents to
service of process in the manner provided for notices in Section 10.17 of this
Security Agreement, and each of the Grantors hereby appoints Holdings as its
agent for service of process. Nothing in this Security Agreement or the
Indenture will affect the right of any party to this Security Agreement to serve
process in any other manner permitted by law.

 

10.14.5     WAIVER OF JURY TRIAL. EACH PARTY HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
SECURITY AGREEMENT OR THE INDENTURE (WHETHER BASED ON CONTRACT, TORT OR ANY
OTHER THEORY). EACH GRANTOR (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER GRANTOR HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER GRANTOR WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER GRANTORS HAVE BEEN
INDUCED TO ENTER INTO THIS SECURITY AGREEMENT AND THE OTHER COLLATERAL DOCUMENTS
BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 



 15 

 

 

10.15.  Severability. Any provision in this Security Agreement that is held to
be inoperative, unenforceable, or invalid in any jurisdiction shall, as to that
jurisdiction, be inoperative, unenforceable, or invalid without affecting the
remaining provisions in that jurisdiction or the operation, enforceability, or
validity of that provision in any other jurisdiction, and to this end the
provisions of this Security Agreement are declared to be severable.

 

10.16. Counterparts; Delivery. This Security Agreement may be executed in
counterparts, each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. Delivery of an executed
counterpart of a signature page of this Security Agreement by telecopy shall be
effective as delivery of a manually executed counterpart of this Security
Agreement.

 

10.17. Notices. Any notice required or permitted to be given under this Security
Agreement shall be sent (and deemed received) in the manner and to the addresses
set forth in Section 13.2 of the Indenture. Any party may change its address for
service of notice upon it by a notice in writing to the other parties as
described in Section 13.2 of the Indenture.

 

10.18. Conflicts with Indenture. In the event of any direct conflict between the
provisions of this Security Agreement and the provisions of the Indenture,
including without limitation any direct conflict relating to (i) the rights and
remedies (or the limitations upon such rights and remedies) of the Holders upon
a Default or (ii) the subordination provisions contained in the Indenture
(whether in Article 10 of the Indenture or otherwise), the provisions of the
Indenture shall control.

 

* * * * * * *

 



 16 

 

 

In Witness Whereof, each of the Grantors and the Trustee have executed this
Amended and Restated Pledge and Security Agreement as of the date first above
written.

 



GRANTORS: GWG Holdings, Inc.         By: /s/ Jon R. Sabes   Name:

Jon R. Sabes

  Title: Chief Executive Officer         GWG Life, LLC         By:

/s/ Jon R. Sabes



  Name:

Jon R. Sabes

  Title: Chief Executive Officer         Jon R. Sabes       /s/ Jon R. Sabes    
    Steven F. Sabes       /s/ Steven F. Sabes      



TRUSTEE:

Bank of Utah                    By: /s/ Peggy Hawkins   Name: Peggy Hawkins  
Title: Assistant Vice President



 

 

 

 

 

 

 

 

 

 

 

 

Signature Page – Amended and Restated
Pledge and Security Agreement

 

 



 

 